Order entered March 25, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              Nos. 05-21-01114-CV,
                                05-22-00158-CV

          KELLY M. LIEBBE AND JONATHAN RUTE, Appellants

                                         V.

 STEPHEN COURTNEY, M.D. AND STEPHEN COURTNEY, M.D., P.A.,
                        Appellees

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-03470-2016

                                    ORDER
               Before Justices Osborne, Partida-Kipness, and Smith

      Before the Court is appellant Kelly M. Liebbe’s March 9, 2022 amended

emergency motion for temporary relief requesting that the court defer the deadline

for appellant’s compliance with the trial court’s sanctions orders pending

resolution of the appeals. Appellant’s supersedeas deposit with the trial court clerk

suspends enforcement of the appealed sanctions orders while the appeal is pending.



                                     Page 1 of 2
See TEX. R. APP. P. 24.1(a)(3), (f); Chambers v. Pruitt, 241 S.W.3d 679, 683 (Tex.

App.—Dallas 2007, no pet.). Accordingly, we DENY appellant’s motion.




                                           /s/ Robbie Partida-Kipness
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE




                                    Page 2 of 2